                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     THOMAS L. RUTLEDGE,                               Case No. 18-cv-05530-HSG
                                   8                    Plaintiff,                         ORDER GRANTING SECOND
                                                                                           EXTENSION OF TIME TO FILE
                                   9             v.                                        DISPOSITIVE MOTION
                                  10     P. LAM,                                           Re: Dkt. No. 23
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Good cause appearing, Defendant’s motion for an extension of time to file a dispositive

                                  14   motion is hereby GRANTED. Dkt. No. 23. The deadline for Defendant to file a dispositive

                                  15   motion is CONTINUED to August 2, 2019. Plaintiff shall file any opposition to Defendant’s

                                  16   motion within twenty-eight (28) days of the date the motion is filed. Defendant shall file a reply

                                  17   within fourteen (14) days of the date the opposition is filed. The motion shall be deemed

                                  18   submitted as of the date the reply brief is due. No hearing will be held on the motion.

                                  19          This order terminates Docket No. 23.

                                  20          IT IS SO ORDERED.

                                  21   Dated: 5/13/2019

                                  22                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                  23                                                   United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
